By the Court.

Lumpkin, J.
delivering the opinion.
Ought the injunction in this case to have been dissolved ? 'We think not.
[1.] The set time has come to check these speculative administrations. Originating in the meanest feeling of our fallen nature, they are the prolific source of much of that litigation under which the land groans. Men die leaving their estates unrepresented — the family meet and make some arrangement as to the property, which is satisfactory to themselves. There are no debts to pay. By-and-by some evil-eyed person, after the lapse of fifteen or twenty years, with a view to possess himself of a lot of land or some other piece *516■ of property which once belonged to the estate, being neither kin nor creditor, applies for and obtains administration, and fraudulently, under color of law, takes steps to appropriate the property to himself, or to the benefit of some friend— .thus disturbing matters that had long slumbered quietly, and would have remained at repose for all coming time but for this untoward intermeddling. Such conduct is of a piece .with another practice once rife in our State, viz: going by moonlight with chain and compass, to ascertain whether a neighbor’s land runs out right; and if not, to procure a Warrant and locate upon it as vacant land. We detest such selfishness.
When pressed to give a reason for his interference with this estate, the defendant’s answer is, that the estate owes a debt to one Cargille or somebody else! which has stood for a score of years, the amount of which he knows nothing about, and of which he never was notified; and that several of the heirs of Hamilton did not join in the conveyance to Sapp! How supremely ridiculous! Who made him, kind hearted creature, the self-constituted keeper of this very patient creditor and these uncomplaining heirs! The very shallowness of the pretext colors the malafides of this transaction with a deeper crimson!
If there be a few dollars owing to any body, the Jury, at the hearing, will decree its payment, if it be equitable for it to be done. And as for the heirs, they are abundantly able to take care of themselves by ejectment, writ of partition or otherwise.